Citation Nr: 1343378	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-35 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether the reduction in the rating for posttraumatic stress disorder (PTSD) from 100 percent disabling to 50 percent disabling, effective June 1, 2008, was proper.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1962 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a February 2009 rating decision of the RO in Togus, Maine.  The Baltimore, Maryland RO now maintains original jurisdiction over the claims file.  

The Veteran presented testimony at a May 2007 RO hearing, and a June 2013 Central Office Board hearing.  Transcripts of those proceedings are associated with the record.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to a rating in excess of 50 percent for PTSD has been raised by the record (August 2009 correspondence), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (The Board notes that the increased rating claim is independent from the currently-pending appeal concerning the reduction of the PTSD disability rating.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain records and provide a new examination.  The Veteran has received psychiatric treatment at the Washington, D.C. Vet Center since 2002, as noted by the September 2006 and May 2007 VA examiners.  There is no suggestion in the claims file that any effort has been made to obtain records of that treatment, and such must be done prior to the adjudication of the appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was scheduled for a September 2008 VA examination in conjunction with his TDIU claim, but credibly asserts that he never received notice of that appointment.  The Board finds that a new examination is warranted to obtain an opinion concerning the Veteran's employability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If identified records cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify him and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all records are associated with the claims file, schedule the Veteran for appropriate VA examinations to address the current severity of his service-connected disabilities, both psychiatric and physical, and to obtain opinions concerning the effects of those disabilities on his employability.  The claims file, this remand, and any relevant documents in Virtual VA must be made available for the examiners to review; the examiners must acknowledge in the ensuing report that they undertook such an examination.  

The respective examiners are then requested to provide a detailed explanation of the occupational impairment caused by the service connected disabilities.  The examiners must consider the degree of interference with the capacity for employment caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected disabilities, and without consideration of the Veteran's age.  The requested opinions must also take into consideration the relevant employment and educational history.

The examiners must provide complete rationales for all opinions expressed in their reports.  If they cannot provide the requested opinions without resort to speculation, they must explain why such a response would be speculative.  

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, if any pertinent records are located therein.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

